                    UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF WEST VIRGINIA
                            AT CHARLESTON

DARLENE C. MARTIN
and JAMES MARTIN,

            Plaintiffs,

v.                                  Civil Action No. 2:18-cv-01075

BELK INC. and
DOE 1,

            Defendants.

                    MEMORANDUM OPINION AND ORDER

            Pending is the motion for summary judgment filed by

defendant Belk Inc. (“Belk”) on May 17, 2019.



                            I.    Background



            On or about May 23, 2016, plaintiff Darlene C. Martin,

a resident of West Virginia, was trying on shoes at the Wood

County, West Virginia location of defendant Belk, a corporation

with its principal place of business in North Carolina.     Compl.,

ECF No. 2-2, ¶¶ 1-3, 10, 12.     A Belk employee, who is named as

Doe 1 in the complaint and is later identified as Ms. Carmen

Eddy, was helping Ms. Martin try on shoes on the date in

question.   Id. ¶ 12, Pls.’ Resp., ECF No. 22, at 3.1



1 The complaint states that Doe 1 was unknown to the plaintiffs
at the time of filing and that plaintiff “will amend th[e]
         Upon trying on a pair of high-heeled shoes, Ms. Martin

asked Ms. Eddy about the location of a mirror she might use, and

Ms. Eddy directed her to a mirror in front of the cash register

some distance away from where she was standing.    See Martin

Dep., ECF No. 20-1, at p. 20; Eddy Dep., ECF No. 22-1, at p. 13.

As she was looking for the mirror to which Ms. Eddy directed

her, Ms. Martin fell to the ground.    Martin Dep., ECF No. 20-1,

at p. 20-21; see Video of Fall, ECF No. 20-2 (showing the video

of Ms. Martin falling to the floor).    Ms. Martin asserts that

“there was a mirror behind the chair where I sat down” and that

she, and “apparently,” Ms. Eddy, did not know about it.   Martin

Dep., ECF No. 20-1, at p. 41.


         Ms. Eddy acknowledged that there were three portable

mirrors in the store but that she did not know where each of

them was located, and that she had no reason to dispute Ms.

Martin’s statement that she saw a mirror behind where she was

originally seated.   Eddy Dep., ECF No. 22-1, at p. 12, 36.       Ms.

Eddy also admitted that she could not recall whether she offered

to assist Ms. Martin try on shoes on the date in question but

that it was part of Belk’s policy to assist customers in trying




complaint to show true names and capacities when they have been
ascertained.” Compl., ECF No. 2-2, ¶ 4. The complaint has not
been amended to include Ms. Eddy as a defendant.
                                 2
on shoes and to make portable mirrors available to them.     Id. at

33-34.


          When Ms. Martin began to walk, she was looking for the

mirror and not at the floor, and she stated that she did not see

anything on the floor that was a hazard or tripping danger.

Martin Dep., ECF. No. 20-1, p. 37, 40.     After she fell, she

noticed, for the first time, that there were wrinkles in the

carpet, although she could not recall how deep the wrinkles were

or how many there were.    Id. at 38.   Ms. Martin also

acknowledged that there was nothing covering the wrinkles or

hiding them from view.    Id.   Ms. Martin believes that the “shoe,

possibly the heel, caught on the wrinkle,” causing her to fall.

Id. at 40.


          Plaintiffs contend in their complaint that Ms. Eddy

should have known there was a nearby mirror that Ms. Martin

could have used which would have prevented her from having to

walk over the wrinkled carpet, but Ms. Eddy directed Ms. Martin

to walk to a more distant mirror “across” the carpet that she

“knew or should have known . . . contained an unknown and unseen

dangerous condition.”     Compl., ECF No. 2-2, ¶¶ 16-17.

Plaintiffs allege that “Defendants knew or should have known of

the hazard that created a dangerous condition for Mrs. Martin

and neglected to give adequate notice of its presence.”     Id. ¶

                                  3
22.     The complaint further states that “Belk was . . .

negligent, careless and/or reckless in hiring, failing to

properly supervise and failing to adequately monitor the

activities of Doe 1, and was further negligent, careless and/or

reckless in failing to have and/or enforce adequate policies,

procedures and guidelines to prevent the above-described

negligent activities.”     Id. ¶ 24.     Belk is also alleged to be

vicariously liable for the acts of Doe 1 as her employer.          Id. ¶

9.


            Plaintiffs seek compensatory and future damages for

the harms caused to Ms. Martin.         Id. ¶¶ 28-29.   They further

seek damages for James Martin, Ms. Martin’s husband, who

suffered the loss of care, companionship and service of his wife

and “will continue to suffer the loss of care, companionship and

services of his wife.”     Id. ¶¶ 30-31.      Plaintiffs also request

punitive damages.     Id. at 5-6.


            Plaintiffs initiated this action in the Circuit Court

of Wood County, West Virginia on May 17, 2018.          Belk removed the

matter to this court on June 22, 2018 pursuant to 28 U.S.C. §

1332.     After conducting discovery, Belk filed its motion for

summary judgment, to which the plaintiffs have responded, and

Belk has filed its reply.




                                    4
          Belk contends that it is entitled to summary judgment

on plaintiffs’ negligence claim inasmuch as Ms. Martin “cannot

identify the cause of her fall and link it to an act or omission

of Defendant.”      Belk’s Mem. Supp. Mot. Summary J. (“Belk’s

Mem.”), ECF No. 20, at 1.       Belk further asserts that “the only

condition identified by Plaintiff as potentially causing her

fall, wrinkling in the carpet, was an open and obvious

condition.”   Id.



                          II.   Standard of Review



          A party is entitled to summary judgment “if the

pleadings, the discovery and disclosure materials on file, and

any affidavits show that there is no genuine issue as to any

material fact and that the movant is entitled to judgment as a

matter of law.”      Fed. R. Civ. P. 56(c).   Material facts are

those necessary to establish the elements of a party’s cause of

action.   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986).


          A genuine issue of material fact exists if, in viewing

the record and all reasonable inferences drawn therefrom in a

light most favorable to the non-moving party, a reasonable fact-

finder could return a verdict for the non-movant. Id.       The

moving party has the burden of showing -- “that is, pointing out

                                     5
to the district court -- that there is an absence of evidence to

support the nonmoving party’s case.”     Celotex Corp. v. Catrett,

477 U.S. 317, 325 (1986).   If the movant satisfies this burden,

then the non-movant must set forth specific facts as would be

admissible in evidence that demonstrate the existence of a

genuine issue of fact for trial.     Fed. R. Civ. P. 56(c); id. at

322-23.   A party is entitled to summary judgment if the record

as a whole could not lead a rational trier of fact to find in

favor of the non-movant.    Williams v. Griffin, 952 F.2d 820, 823

(4th Cir. 1991).


          Conversely, summary judgment is inappropriate if the

evidence is sufficient for a reasonable fact-finder to return a

verdict in favor of the non-moving party.     Anderson, 477 U.S. at

248.



                            III. Discussion



          Under West Virginia law, in order to recover damages

for negligence a plaintiff must show that (1) defendant owed

plaintiff a duty of care, (2) defendant breached that duty, and

(3) the breach proximately caused plaintiff’s injury.     Senkus v.

Moore, 207 W. Va. 659, 662, 535 S.E.2d 724, 727 (2000); Atkinson

v. Harman, 151 W. Va. 1025, 1031, 158 S.E.2d 169, 173 (1967).

For premises liability cases in West Virginia, landowners or

                                 6
possessors owe any non-trespassers “the duty of reasonable care

to have and keep [the] premises in safe condition.”   Sesler v.

Rolfe Coal & Coke Co., 51 W. Va. 318, 41 S.E. 216 (1902); see

also Syl. Pt. 4, Mallett v. Pickens, 206 W. Va. 145, 522 S.E.2d

436 (1999) (abolishing the distinction between invitees and

licensees in West Virginia).


         West Virginia Code § 55-7-28, acknowledged by both

parties as the law controlling the “open and obvious” doctrine,

states in pertinent part:

    (a) A possessor of real property, including an owner,
    lessee or other lawful occupant, owes no duty of care
    to protect others against dangers that are open,
    obvious, reasonably apparent or as well known to the
    person injured as they are to the owner or occupant,
    and shall not be held liable for civil damages for any
    injuries sustained as a result of such dangers.

The Supreme Court of Appeals of West Virginia has also

approvingly quoted treatise law:

    In 65 C.J.S. Negligence § 50, the text contains this
    language: “The duty to keep premises safe for invitees
    applies only to defects or conditions which are in the
    nature of hidden dangers, traps, snares, pitfalls, and
    the like, in that they are not known to the invitee,
    and would not be observed by him in the exercise of
    ordinary care. The invitee assumes all normal,
    obvious, or ordinary risks attendant on the use of the
    premises, and the owner or occupant is under no duty
    to reconstruct or alter the premises so as to obviate
    known and obvious dangers.” In 38 Am. Jur.,
    Negligence, § 97, the principle is expressed in these
    terms: “There is no liability for injuries from
    dangers that are obvious, reasonably apparent, or as
    well known to the person injured as they are to the
    owner or occupant.”

                                   7
Burdette v. Burdette, 147 W. Va. 313, 318, 127 S.E.2d 249, 252

(1962).   As explained in McDonald v. University of West Virginia

Bd. of Trustees, “an owner of business premises is not legally

responsible for every fall which occurs on his premises.   He is

only liable if he allows some hidden, unnatural condition to

exist which precipitates the fall.   He is not responsible if

some small characteristic, commonly known to be a part of the

nature of the premises, precipitates the fall.”   191 W. Va. 179,

182, 444 S.E.2d 57, 60 (1994).


          Here, there is no dispute that Belk owed Ms. Martin a

duty of care inasmuch as she was a non-trespassing entrant onto

Belk’s property.   See Mallett 206 W. Va. at 155, 522 S.E.2d at

446 (“[L]andowners or possessors now owe any non-trespassing

entrant a duty of reasonable care under the circumstances.”).


          Plaintiffs claim that the defects in the carpet were

not open and obvious inasmuch as Ms. Martin had no knowledge of

the dangerous condition of the carpet and that such defects were

in the “nature of hidden dangers, traps, snares, pitfalls and

the like, in that they are not known to the invitee, and would

not be observed by [her] in the exercise of ordinary care.”

Pls.’ Resp., ECF No. 22, at 11 (quoting Burdette, 147 W. Va. at

318, 127 S.E.2d at 252 (citation omitted)).




                                 8
          Here, the photographs attached as Exhibit 3 to Belk’s

memorandum in support of its motion for summary judgment, which

were taken on the date of Ms. Martin’s fall, show that the

carpet has some low level wrinkles.   ECF No. 20-3; Pls.’ Resp.,

ECF No. 22, at 2 (“[T]he photos in Doc. #20-3 were taken by Mr.

Martin on the date of Plaintiff’s fall.”)    Ms. Eddy also

acknowledged in her deposition that she was aware of the

wrinkles in the carpet prior to Ms. Martin’s fall.   See e.g.,

Eddy Dep., ECF No. 22-1, at p. 30-31, 42, 63 (agreeing with

plaintiffs’ counsel’s contention that at the time Ms. Martin

fell, the carpet “was worn and not fully adhered to the floor

allowing the wrinkles that are demonstrated” in the photograph).


          Belk notes that Ms. Martin admitted there was nothing

covering or hiding the wrinkles in the carpet.   Martin Dep., ECF

No. 20-1, at p. 38.    Conversely, Ms. Martin acknowledged that on

the date she fell she did not see anything on the floor that was

a “hazard or tripping danger or anything.”   Id. at 37.      Then,

according to Ms. Martin’s deposition testimony, after she fell

she noticed, for the first time, that there were wrinkles in the

carpet.   Id. at 38.


          In viewing the record and making all inferences in

favor of the plaintiffs, as the court must at this stage, it

cannot be said as a matter of law that there is no genuine issue

                                 9
of material fact as to whether the conditions of the carpet were

hazards that were “open and obvious.”     It is true that the

wrinkles can be seen in the photographs, which focus on the

wrinkles and were taken on the date of and just after Ms.

Martin’s fall.   Indeed, Ms. Eddy, who has been working in the

location for eleven years, was aware of their existence.    Ms.

Martin, although she was a frequent shopper at Belk, claimed

that she noticed the wrinkles in the carpet only after her fall.

A reasonable factfinder could find that these small defects in

the carpet were dangers not “open, obvious, [or] reasonably

apparent” to the person injured.     W. Va. Code § 55-7-28(a).

Accordingly, Belk is not entitled to summary judgment on the

ground that the condition of the carpet was open and obvious or

that its condition was reasonably apparent.


         Belk alternatively contends that “Plaintiff cannot

identify an act or omission committed by [Belk] that proximately

caused her fall.”   Belk’s Mem., ECF No. 20, at 6.    However, as

noted above, landowners have a duty to protect invitees from

defects or dangers that are not “open and obvious” and to keep

the premises in a reasonably safe condition.     Belk states in its

reply that “Plaintiff has not identified any hidden defects in

the record nor has she identified anyone with knowledge of said

defects who failed to warn Plaintiff about them.”    ECF No. 23,


                                10
at 3-4.   Inasmuch as the court has found that there is a genuine

issue of material fact as to whether the wrinkling in the carpet

was an open and obvious hazard, Belk’s failure to cure or warn

invitees of that defect might have been a breach of its duty to

Ms. Martin.


          The remaining issue that Belk raises is whether the

wrinkles caused Ms. Martin to fall.    Belk notes that Ms. Martin

never felt or saw her shoe catch on a wrinkle, and that she only

formed the “hypothesis” that the wrinkles tripped her after she

fell.   Belk’s Mem., ECF No. 20, at 2-3, 6 (citing Martin Dep.,

ECF No. 20-1, at p. 40).    Belk further states that Ms. Martin

could not say how tall or deep the wrinkles were.    Id. at 2

(citing Martin Dep., ECF No. 20-1, at p. 38).


          Additionally, in support of its contention that the

wrinkles in the carpet “could not have caused Plaintiff to

trip,” Belk’s Reply, ECF No. 23, at 4, Belk refers to the

deposition of Ms. Eddy, as well as certain photographs and

videos submitted by them.   Notably, Ms. Eddy recognized that

when she vacuums the carpet over the wrinkles in the area where

Ms. Martin fell, the vacuum does not bounce, that she has never

seen the carpet move when heavy carts are pushed over the

wrinkles and that she does not believe the wrinkles were big

enough for one to catch one’s foot and trip or that the wrinkles

                                 11
are a safety issue.    Eddy Dep., ECF No. 20-1, at p. 52-56.     Ms.

Eddy also testified that in the eleven years she has worked at

Belk, no one else has fallen and she has never had any problems

walking over that carpeted area.      Id. at 6, 51-52, 56.


            Further, Belk contends that the pictures submitted by

both parties “show the carpet to be worn with some wrinkling,

however, the wrinkles are flat such that they are not tripping

hazards.”    Belk’s Reply, ECF No. 23, at 2; see ECF No. 20-3.

Belk also argues that the video of Ms. Martin’s fall “shows that

there were no obstacles or other hazards in Plaintiff’s walking

path.”    Belk’s Reply, ECF No. 23, at 2; Video of Fall, ECF No.

20-2.    Belk provided additional video and photographs that it

asserts demonstrate that there “is no depth to [the wrinkles]

such that they would catch a shoe.     Indeed, during the

inspection video, an individual can be seen easily walking

through the area where Martin fell.”     Belk’s Mem., ECF No. 20,

at 3 (citing ECF Nos. 20-5, 20-6).


            While Ms. Martin did not feel herself trip on the

wrinkles in the carpeting, she identified the wrinkles as the

likely cause of her fall.    The video of her fall appears to the

court to be inconclusive as to its cause.      Also, the pictures of

the carpet on the relevant date, filed by Belk, do not

definitively show that the wrinkles in the carpet were “flat”

                                 12
and that a person, especially a person in high-heeled shoes,

could not trip on them.   Additionally, the fact that no other

person has tripped on the wrinkles is not alone determinative in

this case nor is the fact that Ms. Martin only “hypothesizes”

that the wrinkles caused her to fall.


         In order for its motion for summary judgment to be

granted on the grounds of causation, Belk must show that there

is no genuine issue of material fact as to the cause of Ms.

Martin’s fall.   Inasmuch as the video and photographic evidence

do not conclusively establish that Ms. Martin could not have or

did not trip on the wrinkles, any further determination of the

cause of her fall would likely be based on weighing the

credibility of Ms. Martin and Ms. Eddy, which the court is not

permitted to do at the summary judgment stage.   See Sosebee v.

Murphy, 797 F.2d 179, 182 (4th Cir. 1986).   For these reasons,

when viewing the record in the light most favorable to the non-

moving party, there remains a genuine question of material fact

as to whether the wrinkles in the carpet caused Ms. Martin’s

fall.




                                13
                          IV.   Conclusion



         In view of the foregoing, it is ORDERED that Belk’s

motion for summary judgment be, and it hereby is, denied.


         The Clerk is directed to transmit this memorandum

opinion and order to all counsel of record.


                      ENTER: August 1, 2019




                                14
